EXHIBIT 10.13


AMENDED AND RESTATED PROMISSORY NOTE


DEFINED TERMS
Execution Date:  September 1, 2016


Loan Amount: $220,000,000


Interest Rate: A rate per annum equal to the
sum of 218 basis points and the LIBOR RATE
(as defined in Section 1(b))
Borrower: MAGUIRE PROPERTIES – 777 TOWER, LLC,
a Delaware limited liability company


Borrower’s Address: 



Maguire Properties – 777 Tower, LLC
c/o Brookfield Office Properties
250 Vesey Street, 15th Floor
New York, New York 10281
Attention: Jason Kirschner
Facsimile: (646) 430-8556


with copies to:


Maguire Properties – 777 Tower, LLC
c/o Brookfield Office Properties
250 Vesey Street, 15th Floor
New York, New York 10281
Attention: General Counsel
Facsimile: (212) 417-7195


and:


Goodwin Procter LLP
100 Northern Avenue
Boston, MA 02210
Attention: Sam Richardson, Esq.
Telephone: (617) 570-1878
Facsimile: (617) 801-8789






Holder or Lender:  METROPOLITAN LIFE INSURANCE COMPANY,
a New York Corporation



1



--------------------------------------------------------------------------------




Holder’s Address:
Metropolitan Life Insurance Company
One MetLife Way
Whippany, NJ 07981-1449
Attention: Senior Vice President
Real Estate Investments
Re: 777 South Figueroa


   and:
Metropolitan Life Insurance Company
333 South Hope Street, Suite 3650
Los Angeles, California 90071
Attention: Director/Officer in Charge
Re: 777 South Figueroa


and:
Metropolitan Life Insurance Company
425 Market Street, Suite 1050
San Francisco, California 94105
Attn: Associate General Counsel
Re: 777 South Figueroa


Maturity Date:    November 1, 2018, as the
same may be extended in accordance with
Section 1(e) hereof.
Advance Date:  The date the applicable funds
are disbursed to Borrower; as to the Original
Loan Funds, the Original Closing Date, and as
to Additional Loan Funds, the Execution Date.
Original Closing Date: October 15, 2013.
Original Loan Funds: That portion of the
Loan equal to $200,000,000 and advanced on
the Original Closing Date.
Additional Loan Funds: That portion of the
Loan equal to $20,000,000 and advanced on
the Execution Date.
Interim Payment Date: The first day of the
first calendar month after the Additional Loan
Funds Advance Date occurs.
Interest Only Period: The period from the Advance Date and ending on the
Maturity Date.
Monthly Installment: As provided in Section
1(c) hereof.
Prepayment Commencement Date:  
November 1, 2015 (the “Prepayment
Commencement Date”).
Liable Party:        BROOKFIELD DTLA HOLDINGS LLC,
a Delaware limited liability company



2



--------------------------------------------------------------------------------




Address of Liable Party:                            


Brookfield DTLA Holdings LLC
c/o Brookfield Office Properties, Inc.
250 Vesey Street, 15th Floor
New York, New York 10281
Attention: Jason Kirschner
Facsimile: (646) 430-8556


with copies to:


Brookfield DTLA Holdings LLC
c/o Brookfield Office Properties, Inc.
250 Vesey Street, 15th Floor
New York, New York 10281
Attention: General Counsel
Facsimile: (212) 417-7195


and:


Goodwin Procter LLP
100 Northern Avenue
Boston, MA 02210
Attention: Sam Richardson, Esq.
Telephone: (617) 570-1878
Facsimile: (617) 801-8789

Late Charge: An amount equal to four cents ($.04) for each dollar that is not
paid within seven
(7) days after the same is due.


Default Rate: An annual rate equal to the Interest Rate plus four percent (4%).
Closing Certificate and Post Closing Agreement: Closing Certificate and Post
Closing
Agreement executed by Borrower in favor of Lender and dated as of the Original
Closing Date, as
the same has been amended concurrently herewith and as the same may be further
amended,
consolidated, split, severed, restated, replaced, supplemented, renewed,
extended or otherwise
modified from time to time.


Note:  This Promissory Note, as the same may be amended, consolidated, split,
severed, restated,
replaced, supplemented, renewed, extended or otherwise modified from time to
time.


Deed of Trust:  Deed of Trust, Security Agreement, and Fixture Filing dated as
of the Original
Closing Date granted by Borrower to the Trustee named in the Deed of Trust for
the benefit of
Holder, as the same has been amended concurrently herewith, and as the same may
be further



3



--------------------------------------------------------------------------------




amended, consolidated, split, severed, restated, replaced, supplemented,
renewed, extended or
otherwise modified from time to time.
 
Loan Documents: This Note, the Deed of Trust and any other documents related to
this Note
and/or the Deed of Trust (including, without limitation, the Closing Certificate
and Post Closing
Agreement) as the same have been amended concurrently herewith, and as the same
may be further
amended, consolidated, split, severed, restated, replaced, supplemented,
renewed, extended or
otherwise modified from time to time.


Guaranty: Guaranty dated as of the Original Closing Date and executed by Liable
Party, as the
same has been amended and/or reaffirmed concurrently herewith and as the same
may be further
amended, consolidated, split, severed, restated, replaced, supplemented,
renewed, extended or
otherwise modified from time to time.


Indemnity Agreement or Unsecured Indemnity Agreement:  Unsecured Indemnity
Agreement
dated as of the Original Closing Date and executed by Borrower in favor of
Holder, as the same
has been amended concurrently herewith, and as the same may be further amended,
consolidated,
split, severed, restated, replaced, supplemented, renewed, extended or otherwise
modified from time
to time.


The Indemnity Agreement and Guaranty are not Loan Documents and, in accordance
with their
terms, shall survive repayment of the Loan or other termination of the Loan
Documents.


Loan:  The loan evidenced by this Note, including, without limitation, the
Original Loan Funds
and the Additional Loan Funds.



FOR VALUE RECEIVED, Borrower promises to pay to the order of Holder, at Holder’s
Address or such other place as Holder may from time to time designate, the Loan
Amount with interest payable in the manner described below, in money of the
United States of America that at the time of payment shall be legal tender for
payment of all obligations. This Note amends, restates and supersedes that
certain Promissory Note in the original principal amount of $200,000,000
executed by Borrower in favor of Holder and dated as of the Original Closing
Date (the “Original Note”).


Capitalized terms which are not defined in this Note shall have the meanings set
forth in the Deed of Trust.


1.    Payment of Principal and Interest. Principal and interest under this Note
shall be payable as follows:


(a)    The Interest Rate is the rate set forth on the front page of this Note.
The Interest Rate will be reset by Holder, effective as of the first day of the
first month following the month during which the Additional Loan Funds Advance
Date occurs and each successive


4



--------------------------------------------------------------------------------




one month period thereafter during the term of the Loan (individually “Rate
Reset Date” and collectively “Rate Reset Dates”). The Interest Rate will be
reset as aforesaid to the annual rate equal to the sum of (i) 218 basis points
(2.18%) plus (ii) the “LIBOR Rate” as of the close of the second Business Day
prior to each of the Rate Reset Dates. A “Business Day” shall mean a day that
both (x) commercial banks in London are open for international business
(including dealings in dollar deposits) and (y) Holder is open for business in
New York City.


(b)    The term “LIBOR Rate” as used herein shall mean the one month London
interbank offered rate for deposits in U.S. dollars rounded upwards if necessary
to the nearest one one-hundredth (1/100th) of one percent appearing on the
display designated as Reuters Screen LIBOR01 Page, or such other page as may
replace LIBOR01 on that service (or such other service as may be nominated as
the information vendor by the British Bankers’ Association (“BBA”), or successor
administrator to the BBA, for the purpose of displaying the BBA’s, or successor
administrator’s, interest settlement rates for U.S. dollar deposits as the
composite offered rate for London interbank deposits). If the aforementioned
sources of the LIBOR Rate are no longer available, then the term “LIBOR Rate”
shall mean the one month London interbank offered rate for deposits in U.S.
dollars rounded upwards if necessary to the nearest one one-hundredth (1/100th)
of one percent as shown on the appropriate Bloomberg Financial Markets Services
Screen or any successor index on such service under the heading “USD”. In the
event the LIBOR Rate is no longer available, it may be replaced by the nearest
equivalent or replacement benchmark, as determined by Holder in its sole
discretion.


(c)    Borrower shall make interest only payments on the outstanding principal
under the Loan as set forth in this Paragraph 1(c). Borrower shall make payments
of interest only in arrears, at the Interest Rate specified in this Note on all
outstanding principal under the Loan, on the first day of the first month
following the Additional Loan Funds Advance Date and on the first day of each
successive month through and including the month immediately preceding the
Maturity Date (the payment made on the Interim Payment Date, and each successive
monthly payment referenced in this Paragraph 1(c), a “Monthly Installment”). On
each day when any payment of interest (or principal and interest) is due
hereunder, Borrower shall pay to Holder all interest that is then accrued and
outstanding. Interest shall be calculated on a daily basis of the actual number
of days elapsed over a 360-day year.


(d)    On the Maturity Date, a final payment in the aggregate amount of the
unpaid Secured Indebtedness shall become immediately payable in full. The
“Secured Indebtedness” means the aggregate amount of the principal sum evidenced
by this Note, all accrued and unpaid interest, and all other sums evidenced by
this Note or secured by the Deed of Trust and/or any other Loan Documents,
including without limitation all future advances or fundings that may be or have
been made to or on behalf of Borrower by Holder following the Original Closing
Date.


Borrower acknowledges and agrees that the entire unpaid Loan Amount shall be
outstanding and due on the Maturity Date.


(e)    Borrower shall have two (2) options (the “Extension Options”) to


5



--------------------------------------------------------------------------------




extend the Maturity Date of the Loan, each for a period of one year (in each
case, the applicable “Extension Period”) provided that Borrower shall have
provided Holder with written notice of its intent to exercise such Extension
Option at least 30 days but not more than 90 days prior to the then-applicable
Maturity Date (the “Option Exercise Notice”), and provided further that except
as otherwise expressly provided below, the following conditions shall be
satisfied:


(i)    As of the date of the Option Exercise Notice, Borrower’s debt yield ratio
shall be no less than 12% on a forward-looking basis (as determined by Holder in
its reasonable discretion). After receipt of an Option Exercise Notice, and to
the extent Holder determines that Borrower is not entitled to exercise the
applicable Extension Option as the result of Borrower’s failure to achieve the
requisite debt yield ratio, Holder will provide Borrower with its calculation of
the debt yield ratio within ten Business Days after the same is requested in
writing by Borrower (which request is made following receipt of Lender’s
determination). To the extent that Borrower does not otherwise satisfy the
specified debt yield ratio, Borrower may elect to satisfy the same by making a
partial prepayment of the Loan prior to the commencement of the applicable
Extension Period, which prepayment shall be made in accordance with the terms of
this Note (but without requiring payment of the entire Accelerated Loan Amount),
and in the amount which would cause Borrower to satisfy the specified debt yield
ratio, as reasonably determined by Lender. In such event the debt yield ratio
shall be calculated as of the date of the Option Exercise Notice but shall be
calculated as if such prepayment has been made.



(ii)    As of the date of the Option Exercise Notice, the ratio of the
outstanding balance of the Loan to the value of the Property (as reasonably
determined by Holder based on an appraisal of the Property prepared by a
qualified appraiser selected by Holder and compensated by Borrower) shall be not
greater than 55%. After receipt of an Option Exercise Notice, and to the extent
Holder determines that Borrower is not entitled to exercise the applicable
Extension Option as the result of Borrower’s failure to meet the requisite loan
to value ratio, Holder will provide Borrower with its calculation of the loan to
value ratio within ten Business Days after the same is requested in writing by
Borrower (which request is made following receipt of Lender’s determination). To
the extent that Borrower does not otherwise satisfy the specified loan to value
ratio, Borrower may elect to satisfy the same by making a partial prepayment of
the Loan prior to the commencement of the applicable Extension Period, which
prepayment shall be made in accordance with the terms of this Note (but without
requiring payment of the entire Accelerated Loan Amount), and in the amount
which Lender reasonably determines would cause Borrower to satisfy the specified
loan to value ratio. In such event the loan to value ratio shall be calculated
as of the date of the Option Exercise Notice but shall be calculated as if such
prepayment has been made.



(iii)    Prior to the commencement of the applicable Extension Period, Borrower
shall pay an extension fee equal to $500,000.



(iv)      Prior to the commencement of the applicable Extension Period, Borrower
shall have satisfied all requirements hereof with respect to an Interest Rate
Cap Agreement for the applicable Extension Period.




6



--------------------------------------------------------------------------------




(v)    As of the date of the Option Exercise Notice, no Event of Default shall
exist.


(vi)    Prior to the commencement of the applicable Extension Period, if
reasonably requested by Holder, Borrower and Liable Party shall have executed
documents evidencing such extension in form and substance satisfactory to Holder
in its reasonable discretion; provided, that such documents shall not increase
the Borrower’s or the Liable Party’s obligations under the Loan Documents, the
Indemnity Agreement or the Guaranty (except to the extent of any extension
thereof corresponding to the applicable Extension Period) or decrease their
rights thereunder.


(vii)     Borrower shall have paid all out of pocket costs and expenses incurred
by Holder in connection with Borrower’s exercise of such Extension Option,
including title insurance premiums (not to exceed $2,500), documentation costs
and reasonable attorneys’ fees. Such costs and expenses shall be payable by
Borrower whether or not the applicable extension occurs; provided that such
extension shall not occur unless the costs and expenses referred to in this
clause (vii) have been paid prior to the commencement of the applicable
Extension Period.


In connection with the exercise of any Extension Option Borrower shall provide
such evidence of satisfaction of the foregoing as Holder may reasonably request.
The terms and conditions of the Loan Documents, the Indemnity Agreement and the
Guaranty shall remain unchanged during the Extension Period, except to the
extent of any extension thereof corresponding to the applicable Extension
Period.


2.    Application of Payments. At the election of Holder, and to the extent
permitted by law, all payments shall be applied in the order selected by Holder
to any expenses, prepayment fees, late charges, escrow deposits and other sums
due and payable under the Loan Documents, and to unpaid interest at the Interest
Rate or at the Default Rate, as applicable. The balance of any payments shall be
applied to reduce the then unpaid Loan Amount.


3.    Security. The covenants of the Deed of Trust are incorporated by reference
into this Note. This Note shall evidence, and the Deed of Trust shall secure,
the Secured Indebtedness.


4.    Late Charge. If any scheduled payment of interest is not paid within 7
days after the due date, Holder shall have the option to charge Borrower the
Late Charge. The Late Charge is for the purpose of defraying the expenses
incurred in connection with handling and processing delinquent payments and is
payable in addition to any other remedy Holder may have. For the avoidance of
doubt, the Late Charge shall not apply to the outstanding principal balance of
the Loan due on the Maturity Date or upon any earlier acceleration of the Loan.
Unpaid Late Charges shall become part of the Secured Indebtedness and shall be
added to any subsequent payments due under the Loan Documents.


5.    Acceleration Upon Default. At the option of Holder, at any time during


7



--------------------------------------------------------------------------------




which an Event of Default exists, the Secured Indebtedness, and all other sums
evidenced and/or secured by the Loan Documents, including without limitation any
applicable prepayment fees (collectively, the “Accelerated Loan Amount”) shall
become immediately due and payable.


6.    Interest Upon Default. The Accelerated Loan Amount shall bear interest at
the Default Rate which shall never exceed the maximum rate of interest permitted
to be contracted for under the laws of the State of California (the “State”).
The Default Rate shall commence upon the occurrence of an Event of Default and
shall continue until all Events of Default are cured.


7.    Limitation on Interest. The agreements made by Borrower with respect to
this Note and the other Loan Documents are expressly limited so that in no event
shall the amount of interest received, charged or contracted for by Holder
exceed the highest lawful amount of interest permissible under the laws
applicable to the Loan. If at any time performance of any provision of this Note
or the other Loan Documents results in the highest lawful rate of interest
permissible under applicable laws being exceeded, then the amount of interest
received, charged or contracted for by Holder shall automatically and without
further action by any party be deemed to have been reduced to the highest lawful
amount of interest then permissible under applicable laws. If Holder shall ever
receive, charge or contract for, as interest, an amount which is unlawful, at
Holder’s election, the amount of unlawful interest shall be refunded to Borrower
(if actually paid) or applied to reduce the then unpaid Loan Amount. To the
fullest extent permitted by applicable laws, any amounts contracted for, charged
or received under the Loan Documents included for the purpose of determining
whether the Interest Rate would exceed the highest lawful rate shall be
calculated by allocating and spreading such interest to and over the full stated
term of this Note.


8.    Prepayment. Borrower shall not have the right to prepay all or any portion
of the Loan Amount at any time during the term of this Note except as expressly
set forth in Section 9 below. Except to the extent otherwise expressly permitted
under the Loan Documents, if Borrower provides notice of its intention to
prepay, the Accelerated Loan Amount shall become due and payable on the date
specified in the prepayment notice.


9.    Prepayment Fee.


(a)    The Loan may not be prepaid in whole or in part at any time prior to the
Maturity Date except as follows: (x) commencing on the Prepayment Commencement
Date, Borrower may prepay the Secured Indebtedness in its entirety subject to
the Prepayment Fee (as defined below) on no less than 10 days prior written
notice to Holder, (y) Borrower may make partial prepayments to the extent
expressly so permitted in Section 1(e) hereof, and (z) Borrower may make
payments of Insurance Proceeds or Condemnation Proceeds in the event of a
casualty or condemnation, as expressly required in accordance with the Deed of
Trust. Any tender of payment by Borrower or any other person or entity of the
Secured Indebtedness, other than as expressly provided in the preceding
sentence, shall constitute a prohibited prepayment. If a prepayment of all or
any part of the Secured Indebtedness is made following (i) an Event of Default
and an acceleration of the Maturity Date, or (ii) in connection with a purchase
of the


8



--------------------------------------------------------------------------------




Property or a repayment of the Secured Indebtedness at any time before, during
or after, a judicial or non-judicial foreclosure or sale of the Property, then
to compensate Holder for the loss of the investment, if such event occurs prior
to the Prepayment Commencement Date, Borrower shall pay an amount equal to the
Default Prepayment Fee (as hereinafter defined). Notwithstanding the foregoing,
no more than two times during any calendar year, Borrower may rescind its notice
of intention to prepay in writing, which notice of rescission shall be provided
to Holder no less than 5 days prior to the date specified in Borrower’s
prepayment notice as the prepayment date, provided that Borrower shall be
responsible for any out-of-pocket costs and expenses incurred as a result of
such rescission; thereafter in such calendar year, any prepayment notice given
by Borrower is irrevocable and may not be withdrawn.


(b)    The “Default Prepayment Fee” shall be equal to (i) the greater of (a) the
present value of all remaining Partial Monthly Payments of Interest (as defined
below), discounted at the rate which, when compounded monthly, is equivalent to
the Treasury Rate, compounded semi-annually, or (b) one percent (1%) of the
amount of the principal being prepaid. A “Partial Monthly Payment of Interest”
shall be defined as the outstanding principal balance of the Loan multiplied by
1.70%, divided by 360, multiplied by 365 and divided by 12. The number of
“remaining” Partial Monthly Payments of Interest to be used in the calculation
of the Default Prepayment Fee shall be equal to the number of remaining monthly
installments of principal and interest due on the Loan to and including the last
day of the 48th month after the month in which the Original Closing Date
occurred.


(c)    The “Prepayment Fee” shall be as follows: (a) for the 25th through the
36th month after the month in which the Original Closing Date occurred, .50% of
the amount of principal being prepaid, (b) for the 37th through the 48th month
after the month in which the Original Closing Date occurred, .25% of the amount
of principal being prepaid, and (c) commencing on the first day of the 49th
month after the month in which the Original Closing Date occurred and
thereafter, no Prepayment Fee shall be payable.


(d)    The “Treasury Rate” shall be the annualized yield on securities issued by
the United States Treasury having a maturity equal to the remaining stated term
of this Note, as quoted in the Federal Reserve Statistical Release [H. 15 (519)]
under the heading “U.S. Government Securities - Treasury Constant Maturities”
for the date which is five (5) Business Days prior to the date on which
prepayment is being made. If this rate is not available as of the date of
prepayment, the Treasury Rate shall be determined by interpolating between the
yield on securities of the next longer and next shorter maturity. If the
Treasury Rate is no longer published, Holder shall select a comparable rate.
Holder will, upon request, provide an estimate of the amount of the Prepayment
Fee two weeks before the date of the scheduled prepayment.
 
10.    Waiver of Right to Prepay Note Without Prepayment Fee or Default
Prepayment Fee. Borrower acknowledges that Holder has relied upon the
anticipated investment return under this Note in entering into transactions
with, and in making commitments to, third parties and that the tender of any
prohibited prepayment or any permitted prepayment which pursuant to the terms of
this Note requires a Prepayment Fee or Default Prepayment Fee shall include the
Prepayment Fee or Default Prepayment Fee. Borrower agrees that the determination


9



--------------------------------------------------------------------------------




of the Interest Rate was based on the intent, expectation and agreement (and the
Interest Rate would have been higher without such agreement) of Borrower and
Holder that the amounts advanced under this Note would not be prepaid during the
term of this Note, or if any such prepayment would occur, the Prepayment Fee or
Default Prepayment Fee would apply (except as expressly permitted by the terms
of this Note). Borrower also agrees that the Prepayment Fee or Default
Prepayment Fee represents the reasonable estimate of Holder and Borrower of a
fair average compensation for the loss that may be sustained by Holder as a
result of a prepayment of this Note and it shall be paid without prejudice to
the right of Holder to collect any other amounts provided to be paid under the
Loan Documents.




[document continues on next page]






10



--------------------------------------------------------------------------------







BORROWER EXPRESSLY (A) WAIVES ANY RIGHTS IT MAY HAVE UNDER CALIFORNIA CIVIL CODE
SECTION 2954.10 TO PREPAY THIS NOTE, IN WHOLE OR IN PART, WITHOUT FEE OR
PENALTY, UPON ACCELERATION OF THE MATURITY DATE OF THIS NOTE, AND (B) AGREES
THAT IF, FOR ANY REASON, A PREPAYMENT OF THIS NOTE IS MADE, UPON OR FOLLOWING
ANY ACCELERATION OF THE MATURITY DATE OF THIS NOTE BY HOLDER ON ACCOUNT OF ANY
DEFAULT BY BORROWER UNDER ANY LOAN DOCUMENT, INCLUDING BUT NOT LIMITED TO ANY
TRANSFER, FURTHER ENCUMBRANCE OR DISPOSITION WHICH IS PROHIBITED OR RESTRICTED
BY THE DEED OF TRUST, THEN BORROWER SHALL BE OBLIGATED TO PAY CONCURRENTLY THE
PREPAYMENT FEE SPECIFIED IN SECTION 9. BY INITIALING THIS PROVISION IN THE SPACE
PROVIDED BELOW, BORROWER AGREES THAT HOLDER’S AGREEMENT TO MAKE THE LOAN AT THE
INTEREST RATE AND FOR THE TERM SET FORTH IN THIS NOTE CONSTITUTES ADEQUATE
CONSIDERATION FOR THIS WAIVER AND AGREEMENT.


BORROWER’S INITIALS: /s/ JK






[document continues on next page]








11



--------------------------------------------------------------------------------





11.    Liability of Borrower.


(a)    Upon the occurrence of an Event of Default, except as provided in this
Section 11, Holder will look solely to the Property and the security under the
Loan Documents for the repayment of the Loan and will not enforce a deficiency
judgment against Borrower. However, nothing contained in this section shall
limit the rights of Holder to proceed against Liable Party under the Guaranty or
against Borrower, (i) to enforce any Leases entered into by Borrower or its
affiliates as tenant; (ii) to recover actual damages for fraud, intentional
material misrepresentation, or intentional physical waste; (iii) to recover any
Condemnation Proceeds or Insurance Proceeds or other similar funds which have
been misapplied by Borrower or which, under the terms of the Loan Documents,
should have been paid to Holder; (iv) to recover any tenant security deposits,
tenant letters of credit or other deposits paid to Borrower or prepaid rents for
a period of more than 30 days in advance of their respective due dates which
have not been delivered to Holder; (v) to recover Rents and Profits received by
Borrower after the first day of the month in which an Event of Default occurs
and prior to the date Holder acquires title to the Property which have not been
applied to the Loan or in accordance with the Loan Documents to operating and
maintenance expenses of the Property; (vi) to recover actual damages, costs and
expenses arising from, or in connection with, the Unsecured Indemnity Agreement;
(vii) to recover all amounts due and payable pursuant to Sections 11.06 and
11.07 of the Deed of Trust and any amount expended by Holder in connection with
the foreclosure of the Deed of Trust (provided that if the foreclosure of the
Deed of Trust is uncontested then Borrower’s liability hereunder for the costs
thereof shall be limited to any such costs in excess of $25,000); (viii) to
recover costs and actual damages arising from Borrower’s failure to pay any
insurance premiums or Impositions in the event Borrower is not required to
deposit such amounts with Holder pursuant to Section 2.05 of the Deed of Trust,
except where such failure to pay is due to insufficiency of available Borrower
funds (and provided that during the six-month period prior to such failure to
pay and at all times thereafter all Borrower’s funds were used for Property
expenses (other than costs of disputes with Holder), and none of Borrower’s
funds were distributed to any owner of Borrower, and, in the case of failure to
pay insurance premiums Borrower provided prior written notice to Holder stating
expressly that it would not be able to fund such payment of premiums), (ix) to
recover costs and actual damages arising from Borrower’s failure to comply with
the provisions of the Deed of Trust pertaining to ERISA; (x) to recover any
actual damages, costs, expenses or liabilities, including attorneys' fees,
incurred by Holder and arising from any breach or enforcement of any
"environmental provision" (as defined in California Code of Civil Procedure
Section 736, as such Section may be amended from time to time) relating to the
Property or any portion thereof; (xi) to recover costs and actual damages
arising from any unpermitted Transfer or Secondary Financing which occurs and
consists of leases of office space in the Property in violation of the Loan
Documents; (xii) to recover any loss (including diminution in value),
liabilities, damages, costs, expenses (including reasonable attorneys’ fees),
incurred by Holder and arising from Borrower’s voting under the REA (as defined
in the Deed of Trust) on a matter requiring the unanimous consent of the parties
thereunder, without Holder’s prior written consent as to such vote; and/or
(xiii) to recover any loss (including diminution in value), liabilities,
damages, costs, expenses (including reasonable attorneys’ fees), arising from
the existence of or enforcement of the terms set forth in that certain
Co-Ownership Agreement (or the memorandum thereof described herein) memorialized
by that


12



--------------------------------------------------------------------------------




certain Memorandum of Lot 4 Co-Ownership Agreement dated July 29, 1985 executed
by Oxford Purdential Joint Venture, a California general partnership, and PPLA
Plaza Limited Partnership, a California limited partnership, and recorded as
Instrument No. 85-1347993 of the official records of Los Angeles County,
California; provided that neither Borrower nor Liable Party shall be liable
under this clause (xii) for any costs or expenses incurred under such
Co-Ownership Agreement following a foreclosure of the Deed of Trust or deed in
lieu thereof, which costs and expenses are in excess of the costs and expenses
allocated to the owner of the Property under the REA (as defined in the Deed of
Trust). As used herein, “Lot 4” means Lot 4 of Tract Map 32622 recorded in the
Official Records in Book 1098 pages 83 through 86 of maps.


The limitation of liability set forth in this Section 11 shall not apply, and
the Loan shall be fully recourse to Borrower in the event that prior to the
full, final and indefeasible repayment of the Secured Indebtedness, Borrower
commences a voluntary bankruptcy or insolvency proceeding or an involuntary
bankruptcy or insolvency proceeding is commenced against Borrower and is not
dismissed within 90 days of filing. Notwithstanding the previous sentence,
Borrower shall not be personally liable for payment of the Secured Indebtedness
merely by reason of an involuntary bankruptcy (irrespective of its duration) as
to which the following conditions are satisfied (1) such involuntary bankruptcy
is not solicited, procured or supported by Borrower or any Borrower Party; and
(2) none of the Borrower nor any Borrower Party shall propose or support any
plan of reorganization which in any way modifies or seeks to modify any
provisions of the Loan Documents or any of Holder’s rights under the Loan
Documents or the Unsecured Indemnity. In addition, this agreement shall not
waive any rights which Holder would have under any provisions of the U.S.
Bankruptcy Code to file a claim for the full amount of the Secured Indebtedness
or to require that the Property shall continue to secure all of the Secured
Indebtedness.


Notwithstanding the foregoing, the limitation of liability set forth in this
Section 11 shall not apply, and the Loan shall be fully recourse to Borrower in
the event that there is a Transfer or Secondary Financing (except any Transfer
or Secondary Financing that (a) is permitted by the Loan Documents, (b) is
otherwise approved by Holder in writing, (c) consists of mechanics liens which
have not been foreclosed, or other involuntary liens which have not been
foreclosed, (d) consists of leases of office space in the Property in violation
of the Loan Documents, or (e) consists of the granting of easements that do not
unreasonably interfere with the use or value of the Property).


“Borrower Party” means Borrower, Liable Party, and any other entity controlling,
controlled by or under common control with either of them, and “Borrower
Parties” means any two or more of them.


(b)    Notwithstanding any provision to the contrary contained herein or any
other Loan Documents or the Unsecured Indemnity Agreement (and this provision
shall in all cases supersede all contradictory provisions and agreements
contained herein or in the Loan Documents and/or the Unsecured Indemnity
Agreement), none of Trustor’s Constituents (other than Borrower and Liable
Party) nor any of the officers, directors or employees of Borrower or of any of
Trustor’s Constituents (collectively the “Up-Tier Borrower Parties”) shall be
personally


13



--------------------------------------------------------------------------------




liable for, and Holder shall not seek damages, money judgments, deficiency
judgment or personal judgment against any of the Up-Tier Borrower Parties for,
the enforcement of any of the obligations of Borrower or any other party
hereunder or under any of the other Loan Documents or the Unsecured Indemnity
Agreement. As used in this Section 11 the term “Trustor’s Constituents” shall
have the meaning set forth in the Deed of Trust.
12.    Waiver by Borrower. Borrower and others who may become liable for the
payment of all or any part of this Note, and each of them, waive diligence,
demand, presentment for payment, notice of nonpayment, protest, notice of
dishonor and notice of protest, notice of intent to accelerate and notice of
acceleration and specifically consent to and waive notice of any amendments,
modifications, renewals or extensions of this Note, including the granting of
extension of time for payment, whether made to or in favor of Borrower or any
other person or persons.


13.    Exercise of Rights. No single or partial exercise by Holder, or delay or
omission in the exercise by Holder, of any right or remedy under the Loan
Documents shall waive or limit the exercise of any such right or remedy. Holder
shall at all times during the continuance of an Event of Default have the right
to proceed against any portion of or interest in the Property in the manner that
Holder may deem appropriate, without waiving any other rights or remedies. The
release of any party under this Note shall not operate to release any other
party which is liable under this Note and/or under the other Loan Documents or
under the Indemnity Agreement or the Guaranty.


14.    Fees and Expenses. If Borrower defaults under this Note, Borrower shall
be personally liable for and shall pay to Holder, in addition to the sums stated
above, the costs and expenses of enforcement and collection, including a
reasonable sum as an attorney’s fee. This obligation is not limited by Section
11.


15.    No Amendments. This Note may not be modified or amended except in a
writing executed by Borrower and Holder. No waivers shall be effective unless
they are set forth in a writing signed by the party which is waiving a right.
This Note and the other Loan Documents constitute the complete and final
expression of the lending relationship between Borrower and Holder. All prior
agreements are of no further force or effect. Borrower acknowledges that there
is no unwritten agreement binding on Holder with respect to the Loan or the
Property.


16.    Governing Law. This Note is to be construed and enforced in accordance
with the laws of the State.


17.    Construction. The words “Borrower” and “Holder” shall be deemed to
include their respective heirs, representatives, successors and assigns, and
shall denote the singular and/or plural, and the masculine and/or feminine, and
natural and/or artificial persons, as appropriate. The provisions of this Note
shall remain in full force and effect notwithstanding any changes in the
shareholders, partners or members of Borrower. If more than one party is
Borrower, the obligations of each party shall be joint and several. The captions
in this Note are


14



--------------------------------------------------------------------------------




inserted only for convenience of reference and do not expand, limit or define
the scope or intent of any section of this Note.


18.    Notices. All notices, demands, requests and consents permitted or
required under this Note shall be given in the manner prescribed in the Deed of
Trust.


19.    Time of the Essence. Time shall be of the essence with respect to all of
Borrower’s obligations under this Note.


20.    Severability. If any provision of this Note should be held unenforceable
or void, then that provision shall be deemed separable from the remaining
provisions and shall not affect the validity of this Note, except that if that
provision relates to the payment of any monetary sum, then Holder may, at its
option, declare the Secured Indebtedness (together with the Prepayment Fee)
immediately due and payable.


21.    Interest Rate Cap Agreement.


(a)    At all times until the Secured Indebtedness is repaid in full (including
during any Extension Period), Borrower shall maintain in the possession of
Lender, in full force and effect, one or more interest rate cap agreements
providing for protection against increases in the LIBOR Rate and satisfying the
requirements of this Section 21 (such agreement or agreements which collectively
have a notional amount not less than the amount of principal outstanding under
the Loan from time to time, individually and collectively, as applicable, an
“Interest Rate Cap Agreement”). The notional amount(s) of such Interest Rate Cap
Agreements in effect from time to time shall collectively equal the amount of
principal outstanding under the Loan on the date such Interest Rate Cap
Agreements are issued. The strike interest rate designated in each Interest Rate
Cap Agreement (the “Strike Rate”) during the original Loan term shall be 5.75%,
and the requisite Strike Rate for any Extension Period shall be determined by
Holder in its reasonable discretion, taking into consideration the forward LIBOR
curve, the debt service coverage ratio, the requirements of similar lenders with
similar borrowers for similar loans (but not implying an obligation to conform
thereto) and such other factors as Holder may reasonably deem relevant.


(b)    The term of any Interest Rate Cap Agreement delivered (or held by Holder
in connection with the Loan) pursuant to this Section 21 at the Addition Loan
Funds Advance Date shall expire no earlier than the then current Maturity Date.
If an Extension Option shall have been properly exercised, then not less than 30
days prior to the commencement of the applicable Extension Period, Borrower
shall enter into an Interest Rate Cap Agreement expiring not earlier than the
last day of the applicable Extension Period, and otherwise satisfying the
requirements of this Section 21.


(c)    Any Interest Rate Cap Agreement (i) shall be in form reasonably
acceptable to Lender, (ii) shall be with a counterparty that has and maintains a
long-term unsecured debt rating or counterparty rating of A or higher from S&P
and a long-term unsecured debt rating of A2 or higher from Moody’s, and is
otherwise satisfactory to Holder in its reasonable discretion (a counterparty
meeting both such criteria may be referred to as an


15



--------------------------------------------------------------------------------




“Acceptable Counterparty”), and (iii) shall direct such acceptable counterparty
to deposit any and all payments due under the Interest Rate Cap Agreement
directly into an account designated by Lender so long as any portion of the Loan
remains outstanding, provided however, for purposes of this requirement, the
Loan shall be deemed to be remaining outstanding if the Property is transferred
to Lender (or its nominee or designee) by judicial foreclosure or non-judicial
foreclosure or by deed-in-lieu thereof. Borrower shall collaterally assign to
Lender all of its right, title and interest to receive any and all payments
under the Interest Rate Cap Agreement, and shall deliver to Lender an executed
counterpart of such Interest Rate Cap Agreement which shall by its terms
authorize the assignment to Lender and require that payments be deposited
directly into the account as shall be designated by Lender. In furtherance of
the foregoing, together with the delivery of any Interest Rate Cap Agreement
required hereunder, as well as any replacement Interest Rate Cap Agreement
required hereunder, Borrower shall execute and deliver a Collateral Assignment
of Interest Rate Cap Agreement in the form of the Collateral Assignment of
Interest Rate Cap Agreement delivered in connection with the Loan on or about
the Original Closing Date.
(d)    Borrower shall comply with all of its obligations under the Interest Rate
Cap Agreement. All amounts paid by the counterparty under the Interest Rate Cap
Agreement to Borrower or Lender shall be deposited immediately into such account
as shall be designated by Lender. The Interest Rate Cap Agreement, the Cap
Proceeds (as hereinafter defined), and the aforesaid account designated by
Lender shall be deemed to be part of the “Property” for purposes of Section 11
hereof. Borrower shall take all actions reasonably required by Lender to enforce
Lender's rights under the Interest Rate Cap Agreement in the event of a default
by the counterparty and shall not waive, amend or otherwise modify any of its
rights thereunder.
(e)    In the event of a withdrawal, qualification or downgrade of the rating of
the counterparty to any Interest Rate Cap Agreement (whether procured with
respect to the initial Loan term or any Extension Period) below a rating of BBB+
from S&P or Baa1 from Moody’s, then within 10 Business Days after written notice
from Holder, Borrower shall deliver to Holder a replacement Interest Rate Cap
Agreement satisfying the requirements set forth herein and issued by an
Acceptable Counterparty; provided, however, that Borrower shall not be required
to obtain such replacement Interest Rate Cap Agreement if, within said period of
10 Business Days (i) the rating of such counterparty after such downgrade is at
least BBB from S&P and Baa2 from Moody’s, and such counterparty or an affiliate
thereof posts cash collateral in an amount and manner reasonably acceptable to
Holder securing the counterparty’s obligations under the Interest Rate Cap
Agreement (provided however that if such ratings of such counterparty
subsequently fall below BBB from S&P or Baa2 from Moody’s, Holder again may
require a replacement Interest Rate Cap Agreement), or (ii) an affiliate of such
counterparty, which affiliate has a long-term unsecured debt rating or
counterparty rating of A or higher from S&P and a long-term unsecured debt
rating of A2 or higher from Moody’s, delivers a guaranty reasonably acceptable
to Holder guaranteeing the counterparty’s obligations under the Interest Rate
Cap Agreement (provided however that if such ratings of such guarantor
subsequently fall below BBB from S&P or Baa2 from Moody’s, Holder again may
require a replacement Interest Rate Cap Agreement).


16



--------------------------------------------------------------------------------




(f)    In the event that Borrower fails to purchase, deliver and/or maintain the
Interest Rate Cap Agreement or any replacement thereof as required hereby,
Lender may, after ten (10) Business Days’ written notice to Borrower (in
addition to exercising any of its other rights and remedies), purchase such
Interest Rate Cap Agreement or any replacement thereof and the actual
out-of-pocket costs incurred by Lender in purchasing and maintaining the same
shall be paid by Borrower with interest thereon at the Default Rate from the
date such cost was incurred by Lender until such cost is paid by Borrower to
Lender.
(g) In connection with each Interest Rate Cap Agreement provided hereunder,
Borrower shall obtain and deliver to Lender an opinion of counterparty’s counsel
(upon which Lender and its successors and assigns may rely) in form, scope and
substance reasonably acceptable to Lender, regarding the authorization of the
counterparty to enter into such Interest Rate Cap Agreement and any collateral
assignment thereof, the legality, validity, and binding effect of such Interest
Rate Cap Agreement and the collateral assignment thereof as to such
counterparty, and such other matters as Lender may reasonably require.
(h) Proceeds of any and all rights that Borrower may now or hereafter have to
any and all payments, disbursements, distributions or proceeds under any
Interest Rate Cap Agreement (“Cap Proceeds”) may be held by Lender as cash
collateral for Borrower’s obligations under the Loan Documents and shall be
applied as provided below. If an Event of Default exists, any such Cap Proceeds
may be applied by Lender to the payment of accrued interest, late charges,
principal (including the Prepayment Fee, if any, occasioned by a principal
payment), or any other obligation arising out of the obligations of Borrower to
Lender under the Loan Documents in such manner as Lender in its sole discretion
deems appropriate. If no Event of Default exists, proceeds of any such Cap
Proceeds received by Lender shall upon receipt be applied by Lender to interest
under the Note, then to any other amounts due and owing under the Loan Documents
and any such Cap Proceeds which remain unapplied thereafter shall be returned to
Borrower. If held as cash collateral following an Event of Default and not
otherwise applied to Borrower’s obligations outstanding under the Loan
Documents, such cash collateral (or what remains thereof) shall be returned to
Borrower upon the indefeasible payment in full of all amounts owing under the
Note, and the other Loan Documents.








17



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, Borrower has executed this Note as of the Execution Date.


Borrower:


MAGUIRE PROPERTIES – 777 TOWER, LLC,
a Delaware limited liability company




By: /s/ JASON KIRSCHNER
Name: Jason Kirschner
Title: Senior Vice President, Finance


SIGNATURE PAGE

